EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 17 to Registration Statement No. 333-44010 on Form N-1A of our reports dated February 16, 2011, relating to the financial statements and financial highlights of Eaton Vance VT Floating-Rate Income Fund and Eaton Vance VT Large-Cap Value Fund, certain of the Funds constituting Eaton Vance Variable Trust, appearing in the Annual Reports on Form N-CSR of Eaton Vance Variable Trust, for the year ended December 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm,and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 27, 2011
